UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) T Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended SEPTEMBER 30, 2007 or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-3548 ALLETE, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0418150 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 30 West Superior Street Duluth, Minnesota 55802-2093 (Address of principal executive offices) (Zip Code) (218) 279-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer T Accelerated Filer £ Non-Accelerated Filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£ YesT No Common Stock, no par value, 30,821,767 shares outstanding as of September 30, 2007 INDEX Page Definitions 3 Safe Harbor StatementUnder the Private Securities Litigation Reform Act of 1995 4 Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheet - September 30, 2007 and December 31, 2006 5 Consolidated Statement of Income - Quarter and Nine Months Ended September 30, 2007 and 2006 6 Consolidated Statement of Cash Flows - Nine Months Ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 Part II. Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 ALLETE, Inc. 2007 Third Quarter 10-Q 2 DEFINITIONS The following abbreviations or acronyms are used in the text. References in this report to “we,” “us” and “our” are to ALLETE, Inc. and its subsidiaries, collectively. Abbreviation or Acronym Term 2006 Form 10-K ALLETE’s Annual Report on Form 10-K for the Year Ended December 31, 2006 AFUDC Allowance for Funds Used During Construction ALLETE ALLETE, Inc. ALLETE Properties ALLETE Properties, LLC AREA Arrowhead Regional Emission Abatement Plan ATC American Transmission Company LLC BNI Coal BNI Coal, Ltd. Boswell Boswell Energy Center Company ALLETE, Inc. and its subsidiaries DOC Minnesota Department of Commerce EITF Emerging Issues Task Force Issue No. EPA Environmental Protection Agency ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretations GAAP Accounting Principles Generally Accepted in the United States of America Heating Degree Days Measure of the extent to which the average daily temperature is below 65 degrees Fahrenheit, increasing demand for heating Laskin Laskin Energy Center Minnesota Power An operating division of ALLETE, Inc. Minnkota Power Minnkota Power Cooperative, Inc. MISO Midwest Independent Transmission System Operator, Inc. Moody’s Moody’s Investors Service, Inc. MPCA Minnesota Pollution Control Agency MPUC Minnesota Public Utilities Commission MW Megawatt(s) Note Note to the consolidated financial statements in this Form 10-Q NOX Nitrogen Oxide Palm Coast Park Palm Coast Park development project in northeast Florida Palm Coast Park District Palm Coast Park Community Development District PSCW Public Service Commission of Wisconsin Resource Plan Integrated Resource Plan SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards No. SO2 Sulfur Dioxide Square Butte Square Butte Electric Cooperative Standard & Poor’s Standard & Poor’s Ratings Group, a division of McGraw-Hill Companies SWL&P Superior Water, Light and Power Company Taconite Harbor Taconite Harbor Energy Center Town Center Town Center at Palm Coast development project in northeast Florida Town Center District Town Center at Palm Coast Community Development District WDNR Wisconsin Department of Natural Resources ALLETE, Inc. 2007 Third Quarter 10-Q 3 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, we are hereby filing cautionary statements identifying important factors that could cause our actual results to differ materially from those projected in forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995) made by or on behalf of ALLETE in this Quarterly Report on Form 10-Q, in presentations, in response to questions or otherwise. Any statements that express, or involve discussions as to expectations, beliefs, plans, objectives, assumptions, or future events or performance (often, but not always, through the use of words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “projects,” “will likely result,” “will continue,” “could,” “may,” “potential,” “target,” “outlook” or similar expressions) are not statements of historical facts and may be forward-looking. Forward-looking statements involve estimates, assumptions, risks and uncertainties, which are beyond our control and may cause actual results or outcomes to differ materially from those that may be projected. These statements are qualified in their entirety by reference to, and are accompanied by, the following important factors, in addition to any assumptions and other factors referred to specifically: · our ability to successfully implement our strategic objectives; · our ability to manage expansion and integrate acquisitions; · prevailing governmental policies, regulatory actions, and legislation including those of the United States Congress, state legislatures, the FERC, the MPUC, the PSCW, and various local and county regulators, and city administrators, about allowed rates of return, financings, industry and rate structure, acquisition and disposal of assets and facilities, real estate development, operation and construction of plant facilities, recovery of purchased power and capital investments, present or prospective wholesale and retail competition (including but not limited to transmission costs), zoning and permitting of land held for resale and environmental regulation; · effects of restructuring initiatives in the electric industry; · economic and geographic factors, including political and economic risks; · changes in and compliance with laws and policies; · weather conditions; · natural disasters and pandemic diseases; · war and acts of terrorism; · wholesale power market conditions; · population growth rates and demographic patterns; · effects of competition, including competition for retail and wholesale customers; · changes in the real estate market; · pricing and transportation of commodities; · changes in tax rates or policies or in rates of inflation; · unanticipated project delays or changes in project costs; · availability of construction materials and skilled construction labor for capital projects; · unanticipated changes in operating expenses and capital expenditures; · global and domestic economic conditions; · our ability to access capital markets and bank financing; · changes in interest rates and the performance of the financial markets; · our ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and · the outcome of legal and administrative proceedings (whether civil or criminal) and settlements that affect the business and profitability of ALLETE. Additional disclosures regarding factors that could cause our results and performance to differ from results or performance anticipated by this report are discussed in Item 1A under the heading “Risk Factors” in Part I of our 2006 Form10-K. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which that statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for management to predict all of these factors, nor can it assess the impact of each of these factors on the businesses of ALLETE or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Readers are urged to carefully review and consider the various disclosures made by us in this Form 10-Q and in our other reports filed with the SEC that attempt to advise interested parties of the factors that may affect our business. ALLETE, Inc. 2007 Third Quarter 10-Q 4 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ALLETE CONSOLIDATED BALANCE SHEET Millions – Unaudited September 30, December 31, 2007 2006 Assets Current Assets Cash and Cash Equivalents $ 61.4 $ 44.8 Short-Term Investments 70.4 104.5 Accounts Receivable (Less Allowance of $1.0 at September 30, 2007 and $1.1 at December 31, 2006) 61.8 70.9 Inventories 48.6 43.4 Prepayments and Other 25.4 23.8 Deferred Income Taxes – 0.3 Total Current Assets 267.6 287.7 Property, Plant and Equipment - Net 1,033.8 921.6 Investments 206.4 189.1 Other Assets 138.7 135.0 Total Assets $ 1,646.5 $ 1,533.4 Liabilities and Shareholders' Equity Liabilities Current Liabilities Accounts Payable $ 52.0 $ 53.5 Accrued Taxes 13.8 23.3 Accrued Interest 5.9 8.6 Long-Term Debt Due Within One Year 29.4 29.7 Deferred Profit on Sales of Real Estate 5.3 4.1 Other 23.2 24.3 Total Current Liabilities 129.6 143.5 Long-Term Debt 409.0 359.8 Deferred Income Taxes 137.3 130.8 Other Liabilities 237.1 226.1 Minority Interest 9.0 7.4 Total Liabilities 922.0 867.6 Commitments and Contingencies Shareholders' Equity Common Stock Without Par Value, 43.3 Shares Authorized, 30.8 and 30.4 Shares Outstanding 460.0 438.7 Unearned ESOP Shares (66.1) (71.9) Accumulated Other Comprehensive Loss (7.5) (8.8) Retained Earnings 338.1 307.8 Total Shareholders' Equity 724.5 665.8 Total Liabilities and Shareholders' Equity $ 1,646.5 $ 1,533.4 The accompanying notes are an integral part of these statements. ALLETE, Inc. 2007 Third Quarter 10-Q 5 ALLETE CONSOLIDATED STATEMENT OF INCOME Millions Except Per Share Amounts – Unaudited Quarter Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenue $ 200.8 $ 199.1 $ 629.4 $ 569.9 Operating Expenses Fuel and Purchased Power 91.8 79.5 262.4 211.9 Operating and Maintenance 72.1 68.7 231.3 220.0 Depreciation 12.2 12.2 35.8 36.6 Total Operating Expenses 176.1 160.4 529.5 468.5 Operating Income from Continuing Operations 24.7 38.7 99.9 101.4 Other Income (Expense) Interest Expense (6.3) (7.3) (18.7) (20.1) Equity Earnings in ATC 3.2 1.0 9.3 1.0 Other 3.2 2.7 11.9 7.8 Total Other Income (Expense) 0.1 (3.6) 2.5 (11.3) Income from Continuing Operations Before Minority Interest and Income Taxes 24.8 35.1 102.4 90.1 Income Tax Expense 8.1 12.1 35.4 32.6 Minority Interest 0.2 1.1 1.6 3.2 Income from Continuing Operations 16.5 21.9 65.4 54.3 Loss from Discontinued Operations – (0.1) – (0.5) Net Income $ 16.5 $ 21.8 $ 65.4 $ 53.8 Average Shares of Common Stock Basic 28.5 27.8 28.2 27.7 Diluted 28.5 27.9 28.3 27.8 Basic Earnings Per Share of Common Stock Continuing Operations $ 0.58 $ 0.78 $ 2.31 $ 1.96 Discontinued Operations – – – (0.02) $ 0.58 $ 0.78 $ 2.31 $ 1.94 Diluted Earnings Per Share of Common Stock Continuing Operations $ 0.58 $ 0.78 $ 2.31 $ 1.95 Discontinued Operations – – – (0.02) $ 0.58 $ 0.78 $ 2.31 $ 1.93 Dividends Per Share of Common Stock $ 0.4100 $ 0.3625 $ 1.2300 $ 1.0875 The accompanying notes are an integral part of these statements. ALLETE, Inc. 2007 Third Quarter 10-Q 6 ALLETE CONSOLIDATED STATEMENT OF CASH FLOWS Millions - Unaudited Nine Months Ended September 30, 2007 2006 Operating Activities Net Income $ 65.4 $ 53.8 Loss from Discontinued Operations - 0.5 Income from Equity Investments, net of dividends (1.9) (0.2) Gain on Sale of Assets (2.1) - Depreciation 35.8 36.6 Deferred Income Taxes 3.8 19.3 Minority Interest 1.6 3.2 Stock Compensation Expense 1.5 1.4 Bad Debt Expense 0.8 0.4 Changes in Operating Assets and Liabilities Accounts Receivable 11.3 17.3 Inventories (5.2) (10.0) Prepayments and Other (1.6) 0.2 Accounts Payable (6.1) (13.5) Other Current Liabilities (14.5) (6.3) Other Assets 0.1 (4.8) Other Liabilities 9.5 5.7 Net Operating Activities for Discontinued Operations - (13.1) Cash from Operating Activities 98.4 90.5 Investing Activities Proceeds from Sale of Available-For-Sale Securities 374.3 483.9 Payments for Purchase of Available-For-Sale Securities (340.2) (488.6) Changes to Investments (18.0) (35.3) Additions to Property, Plant and Equipment (136.7) (53.3) Proceeds from Sale of Assets 1.4 - Other 3.0 (10.5) Net Investing Activities from Discontinued Operations - 2.2 Cash for Investing Activities (116.2) (101.6) Financing Activities Issuance of Common Stock 19.9 12.5 Issuance of Debt 110.3 77.8 Payments of Long-Term Debt (61.4) (81.4) Dividends on Common Stock and Distributions to Minority Shareholders (34.4) (32.6) Net Decrease in Book Overdrafts - (3.4) Cash from (for) Financing Activities 34.4 (27.1) Change in Cash and Cash Equivalents 16.6 (38.2) Cash and Cash Equivalents at Beginning of Period 44.8 89.6 Cash and Cash Equivalents at End of Period $ 61.4 $ 51.4 The accompanying notes are an integral part of these statements. ALLETE, Inc. 2007 Third Quarter 10-Q 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements and notes should be read in conjunction with our 2006 Form 10-K. In our opinion, all adjustments necessary for a fair statement of the results for the interim periods have been made and have occurred in the normal course of business. The results of operations for an interim period are not necessarily indicative of the results to be expected for the full year. NOTE 1.OPERATIONS AND SIGNIFICANT ACCOUNTING POLICIES Inventories. Inventories are stated at the lower of cost or market. Amounts removed from inventory are recorded on an average cost basis. September 30, December 31, Inventories 2007 2006 Millions Fuel $21.7 $18.9 Materials and Supplies 26.9 24.5 Total Inventories $48.6 $43.4 Asset Retirement Obligation (ARO). At September 30, 2007, our ARO balance was $35.0million ($27.2 million at December 31, 2006). This increase is primarily due to the establishment of an ARO for our Taconite Harbor facility resulting from the MPUC’s approval of our decommissioning estimate. Supplemental Statement of Cash Flows Information. Consolidated Statement of Cash Flows Supplemental Disclosure For the Nine Months Ended September 30, 2007 2006 Millions Cash Paid During the Period for Interest – Net of Amounts Capitalized $24.0 $21.9 Income Taxes $29.3 $16.9 Noncash Investing Activities Accounts Payable for Capital Additions to Property Plant and Equipment $4.6 – New Accounting Standards. SFAS 157. In September 2006, the FASB issued SFAS 157, “Fair Value Measurements,” to increase consistency and comparability in fair value measurements by defining fair value, establishing a framework for measuring fair value in generally accepted accounting principles, and expanding disclosures about fair value measurements. SFAS157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement. It clarifies the extent to which fair value is used to measure recognized assets and liabilities, the inputs used to develop the measurements, and the effect of certain measurements on earnings for the period. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and is applied on a prospective basis. We are currently evaluating the impact that the adoption of SFAS 157 will have on our consolidated financial position, results of operations and cash flows. SFAS 159.In February 2007, the FASB issued SFAS 159, “The Fair Value Option for Financial Assets and Financial Liabilities,” which is an elective, irrevocable election to measure eligible financial instruments and certain other assets and liabilities at fair value on an instrument-by-instrument basis. The election may only be applied at specified election dates and to instruments in their entirety rather than to portions of instruments. Upon initial election, the entity reports the difference between the instruments’ carrying value and their fair value as a cumulative-effect adjustment to the opening balance of retained earnings. At each subsequent reporting date, an entity reports in earnings, unrealized gains and losses on items for which the fair value option has been elected. SFAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and is applied on a prospective basis.Early adoption of SFAS 159 is permitted provided the entity also elects to adopt the provisions of SFAS 157 as of the early adoption date selected for SFAS 159. We are currently evaluating the impact that the adoption of SFAS 159 will have on our consolidated financial position, results of operations and cash flows. ALLETE, Inc. 2007 Third Quarter 10-Q 8 NOTE 2.BUSINESS SEGMENTS Energy Nonregulated Regulated Energy Investment Real Consolidated Utility Operations In ATC Estate Other Millions For the Quarter Ended September 30, 2007 Operating Revenue $200.8 $179.0 $16.9 – $4.8 $0.1 Fuel and Purchased Power 91.8 91.8 – Operating and Maintenance 72.1 52.6 15.4 – 3.4 0.7 Depreciation 12.2 11.0 1.1 – 0.1 – Operating Income (Loss) from Continuing Operations 24.7 23.6 0.4 – 1.3 (0.6) Interest Expense (6.3) (5.3) (0.6) – (0.1) (0.3) Equity Earnings in ATC 3.2 – – $3.2 – – Other Income 3.2 1.0 0.5 – – 1.7 Income from Continuing Operations Before Minority Interest and Income Taxes 24.8 19.3 0.3 3.2 1.2 0.8 Income Tax Expense (Benefit) 8.1 6.3 (0.3) 1.3 0.4 0.4 Minority Interest 0.2 – – – 0.2 – Income from Continuing Operations 16.5 $13.0 $0.6 $1.9 $0.6 $0.4 Loss from Discontinued Operations – Net of Tax – Net Income $16.5 For the Quarter Ended September 30, 2006 Operating Revenue $199.1 $168.1 $15.9 – $15.1 – Fuel and Purchased Power 79.5 79.5 – Operating and Maintenance 68.7 49.7 13.6 – 4.9 $ 0.5 Depreciation 12.2 11.1 1.0 – 0.1 – Operating Income (Loss) from Continuing Operations 38.7 27.8 1.3 – 10.1 (0.5) Interest Expense (7.3) (5.0) (1.0) – – (1.3) Equity Earnings in ATC 1.0 – – $1.0 – – Other Income 2.7 0.1 0.9 – – 1.7 Income from Continuing Operations Before Minority Interest and Income Taxes 35.1 22.9 1.2 1.0 10.1 (0.1) Income Tax Expense (Benefit) 12.1 9.2 0.1 0.4 3.9 (1.5) Minority Interest 1.1 – – – 1.1 – Income from Continuing Operations 21.9 $13.7 $1.1 $0.6 $5.1 $1.4 Loss from Discontinued Operations – Net of Tax (0.1) Net Income $21.8 ALLETE, Inc. 2007 Third Quarter 10-Q 9 NOTE 2. BUSINESS SEGMENTS (Continued) Energy Nonregulated Regulated Energy Investment Real Consolidated Utility Operations in ATC Estate Other Millions For the Nine Months Ended September 30, 2007 Operating Revenue $629.4 $538.2 $49.9 – $41.0 $0.3 Fuel and Purchased Power 262.4 262.4 – Operating and Maintenance 231.3 170.7 44.7 – 14.1 1.8 Depreciation 35.8 32.3 3.3 – 0.1 0.1 Operating Income (Loss) from Continuing Operations 99.9 72.8 1.9 – 26.8 (1.6) Interest Expense (18.7) (15.7) (1.4) – (0.3) (1.3) Equity Earnings in ATC 9.3 – – $9.3 – – Other Income 11.9 2.4 3.2 – – 6.3 Income from Continuing Operations Before Minority Interest and Income Taxes 102.4 59.5 3.7 9.3 26.5 3.4 Income Tax Expense 35.4 21.6 0.3 3.7 9.7 0.1 Minority Interest 1.6 – – – 1.6 – Income from Continuing Operations 65.4 $37.9 $3.4 $5.6 $15.2 $3.3 Loss from Discontinued Operations – Net of Tax – Net Income $65.4 At September 30, 2007 Total Assets $1,646.5 $1,264.5 $78.9 $65.0 $86.7 $151.4 Property, Plant and Equipment – Net $1,033.8 $983.1 $47.3 – – $3.4 Accumulated Depreciation $843.2 $799.3 $42.1 – – $1.8 Capital Expenditures $141.3 $140.2 $1.1 – – – For the Nine Months Ended September 30, 2006 Operating Revenue $569.9 $477.0 $48.7 – $44.0 $0.2 Fuel and Purchased Power 211.9 211.9 – Operating and Maintenance 220.0 162.7 41.8 – 13.2 2.3 Depreciation 36.6 33.3 3.1 – 0.1 0.1 Operating Income (Loss) from Continuing Operations 101.4 69.1 3.8 – 30.7 (2.2) Interest Expense (20.1) (15.0) (2.0) – – (3.1) Equity Earned in ATC 1.0 – – $1.0 – – Other Income 7.8 0.6 1.2 – – 6.0 Income from Continuing Operations Before Minority Interest and Income Taxes 90.1 54.7 3.0 1.0 30.7 0.7 Income Tax Expense (Benefit) 32.6 21.2 0.1 0.4 11.8 (0.9) Minority Interest 3.2 – – – 3.2 – Income from Continuing Operations 54.3 $33.5 $2.9 $0.6 $15.7 $1.6 Loss from Discontinued Operations – Net of Tax (0.5) Net Income $53.8 At September 30, 2006 Total Assets $1,400.9 $1,009.9 $78.9 $35.2 $84.9 $192.0 Property, Plant and Equipment – Net $877.9 $822.6 $50.5 – – $4.8 Accumulated Depreciation $816.5 $775.9 $39.0 – – $1.6 Capital Expenditures $53.3 $52.5 $0.8 – – – ALLETE, Inc. 2007 Third Quarter 10-Q 10 NOTE 3.INVESTMENTS Short-Term Investments. At September 30, 2007 and December 31, 2006, we held $70.4 million and $104.5million, respectively, of Short-Term Investments, consisting of auction rate bonds and variable rate demand notes classified as available-for-sale securities. Our investments in these securities are recorded at cost; however, their cost approximates fair value because the variable interest rates for these securities typically reset every 7 to 35 days. Despite the long-term nature of their stated contractual maturities, we have the ability to quickly liquidate these securities. As a result, we had no cumulative gross unrealized holding gains (losses) or gross realized gains (losses) from our short-term investments. All income generated from these short-term investments was recorded as interest income. Long-Term Investments. At September 30, 2007, Investments included the real estate assets of ALLETE Properties, our investment in ATC, debt and equity securities consisting primarily of securities held to fund employee benefits and our emerging technology investments. We account for our investment in ATC under the equity method of accounting, pursuant to EITF 03-16, “Accounting for Investments in Limited Liability Companies,” which requires the use of the equity method of accounting for investments in limited liability companies. September 30, December 31, Investments 2007 2006 Millions Real Estate Assets $86.7 $89.8 Debt and Equity Securities 46.4 36.4 Investment in ATC 65.0 53.7 Emerging Technology Investments 8.3 9.2 Total Investments $206.4 $189.1 September 30, December 31, Real Estate Assets 2007 2006 Millions Land Held for Sale Beginning Balance $58.0 $48.0 Additions during period: Capitalized Improvements 6.9 18.8 Purchases – 1.4 Deductions during period: Cost of Real Estate Sold (5.9) (10.2) Land Held for Sale Ending Balance 59.0 58.0 Long-Term Finance Receivables 14.3 18.3 Other (a) 13.4 13.5 Total Real Estate Assets $86.7 $89.8 (a)Consisted primarily of a shopping center. Finance Receivables. The majority are receivables having maturities ranging from 3 to 5 years. The finance receivables accrue interest at market-based rates and are net of an allowance for doubtful accounts of $0.2 million at September 30, 2007 ($0.2 million at December31, 2006). ALLETE, Inc. 2007 Third Quarter 10-Q 11 NOTE 3.INVESTMENTS (Continued) Investment in ATC. In December 2005, we entered into an agreement with Wisconsin Public Service Corporation and WPS Investments, LLC that provided for our Wisconsin subsidiary, Rainy River Energy Corporation - Wisconsin, to invest $60 million in ATC. In the first nine months of 2007, we invested an additional $8.7 million ($51.4 million invested through December 31, 2006) in ATC, reaching our approximate $60 million investment commitment. As of September 30, 2007, our equity investment balance in ATC was $65.0 million ($53.7 million at December 31, 2006), representing an 8.1 percent ownership interest. ALLETE's Interest in ATC As of September 30, 2007 Millions Equity Investment Balance at December 31, 2006 $53.7 2007 Investments 8.7 Equity in Earnings 9.3 Earnings Distributions (6.7) Equity Investment Balance at September 30, 2007 $65.0 NOTE 4.SHORT-TERM AND LONG-TERM DEBT On February 1, 2007, we issued $60 million in principal amount of First Mortgage Bonds, 5.99% Series due February 1, 2027, in the private placement market. Proceeds were used to retire $60 million in principal amount of First Mortgage Bonds, 7% Series due on February15, 2007. On June 8, 2007, we issued $50 million of senior unsecured notes (Notes) in the private placement market. The Notes bear an interest rate of 5.99% and will mature on June 1, 2017. The Company has the option to prepay all or a portion of the Notes at its discretion, subject to a make-whole provision. The Company intends to use the proceeds from the sale of the Notes to fund utility capital projects and for general corporate purposes. On behalf of SWL&P, the City of Superior, Wisconsin, issued $6.4 million in principal amount of Collateralized Utility Revenue Refunding Bonds (Series A Bonds) and $6.1 million of Collateralized Utility Revenue Bonds (Series B Bonds) on October 3, 2007. The Series A Bonds bear an interest rate of 5.375% and will mature on November 1, 2021. The proceeds, together with other funds, were used to redeem $6.5 million of existing 6.125% bonds. The Series B Bonds bear an interest rate of 5.75% and will mature on November 1, 2037. The proceeds will be used to fund qualifying electric and gas projects. NOTE 5. OTHER INCOME (EXPENSE) Quarter Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Millions Gain (Loss) on Emerging Technology Investments $(0.2) $0.1 $(1.0) $(1.1) AFUDC – Equity 1.0 0.1 2.2 0.2 Investment and Other Income 2.4 2.5 10.7 8.7 Total Other Income $3.2 $2.7 $11.9 $7.8 ALLETE, Inc. 2007 Third Quarter 10-Q 12 NOTE 6. INCOME TAX EXPENSE Quarter Ended Nine Months Ended September 30, September 30, 2007 2006 (a) 2007 2006 (a) Millions Current Tax Expense Federal $ 2.5 $ (15.2) $ 24.5 $ 5.2 State 0.7 3.3 7.1 8.1 3.2 (11.9) 31.6 13.3 Deferred Tax Expense (Benefit) Federal 3.5 24.3 2.2 20.8 State 1.7 – 2.4 (0.5) 5.2 24.3 4.6 20.3 Deferred Tax Credits (0.3) (0.3) (0.8) (1.0) Income Tax Expense from Continuing Operations 8.1 12.1 35.4 32.6 Income Tax Benefit from Discontinued Operations – – – (0.3) Total Income Tax Expense $ 8.1 $ 12.1 $ 35.4 $ 32.3 (a) Included a current federal tax benefit of $24.3 million and a deferred federal tax expense of $24.3 million related to the Kendall County refund. For the nine months ended September 30, 2007, the effective tax rate on income from continuing operations before minority interest was 34.6 percent (36.2percent for nine months ended September 30, 2006). The effective rate of 34.6 percent for the nine months ended September 30, 2007, deviated from the statutory rate (approximately 40 percent) primarily due to a state income tax audit settlement ($1.5 million), deductions for Medicare health subsidies, domestic manufacturing deduction, AFUDC and tax planning initiatives. Uncertain Tax Positions. Effective January 1, 2007, we adopted the provisions of FIN 48, “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109.” As a result of the implementation of FIN 48, we recognized a $1.0 million increase in the liability for unrecognized tax benefits. The adoption of FIN 48 also resulted in a reduction in retained earnings of $0.7 million, a reduction of deferred tax liabilities of $0.8 million and an increase in accrued interest of $0.5 million. Subsequent to the implementation of FIN 48, ALLETE’s gross unrecognized tax benefits were $10.4 million. Of this total, $6.8 million (net of federal tax benefit on state issues) represents the amount of unrecognized tax benefits that, if recognized, would favorably affect the effective income tax rate. Included in the liability for unrecognized tax benefits balance as of January 1, 2007, are $0.8 million (net of federal tax benefit on state issues) of tax positions for which the ultimate deductibility is highly certain, but for which there is uncertainty about the timing of deductibility. Due to the impact of deferred tax accounting, other than the accounting for interest and penalties, the disallowance of the shorter deductibility period would not affect the annual effective tax rate. The disallowance would, however, accelerate the payment of cash to the taxing authority to an earlier period. We recognize interest related to unrecognized tax benefits in interest expense and penalties in operating expenses in the Consolidated Statement of Income. As of January 1, 2007, the Company had $1.3 million of accrued interest and no accrued penalties related to unrecognized tax benefits included in the Consolidated Balance Sheet. The liability for the payment of interest is $0.9 million as of September 30, 2007. ALLETE, Inc. 2007 Third Quarter 10-Q 13 NOTE 6.INCOME TAX EXPENSE (Continued) In May 2007, we settled a state audit resulting in the recognition of a tax benefit of $1.5 million. After the reversal of unrecognized tax benefits upon the audit settlement, ALLETE’s gross unrecognized tax benefits were $5.1 million at September 30, 2007. Of this total, $3.2 million (net of federal benefit on state issues) represented the amount of unrecognized tax benefits that, if recognized, would favorably affect the effective tax rate. We, along with our subsidiaries, file income tax returns in the U.S. federal and various state jurisdictions. With few exceptions, ALLETE is no longer subject to federal examination for years before 2003 or state examinations for years before 2001. We expect that the amount of unrecognized tax benefits as of September 30, 2007, will change in the next 12 months; however, we do not expect the change to have a significant impact on our financial position, results of operations or cash flows. NOTE 7. DISCONTINUED OPERATIONS In early 2005, we completed the exit from our Water Services businesses with the sale of our wastewater assets in Georgia, which resulted in an immaterial gain. In 2005, the Florida Public Service Commissionapproved the transfer of 63water and wastewater systems from Florida Water Services Corporationto Aqua Utilities Florida, Inc. (Aqua Utilities) and ordered a $1.7 million reduction to plant investment. The Company reserved for the reduction in 2005. On March15, 2006, the Company paid Aqua Utilities the adjustment refund amount of $1.7 million. For the quarter and nine months ended September 30, 2007, there were no financial results to report as discontinued operations. Quarter Ended Nine Months Ended Discontinued Operations September 30, September 30, Summary Income Statement 2006 2006 Millions Loss on Disposal Water Services $(0.1) $(0.8) Income Tax Benefit Water Services – 0.3 Net Loss on Disposal (0.1) (0.5) Loss from Discontinued Operations $(0.1) $(0.5) NOTE 8.COMPREHENSIVE INCOME (LOSS) For the quarter ended September 30, 2007, total comprehensive income, net of tax, was $16.3 million ($22.1 million for the quarter ended September 30, 2006). For the nine months ended September 30, 2007, total comprehensive income, net of tax, was $66.7 million ($54.4 million for the nine months ended September 30, 2006). Total comprehensive income (loss) includes net income (loss), unrealized gains and losses on securities classified as available-for-sale, and our unfunded pension liabilities. Accumulated Other Comprehensive September 30, Income (Loss) – Net of Tax 2007 2006 Millions Unrealized Gain on Securities $4.4 $2.7 Defined Benefit Pension and Other Postretirement Plans (11.9) – Additional Pension Liability – (14.9) Total Accumulated Other Comprehensive Loss $(7.5) $(12.2) ALLETE, Inc. 2007 Third Quarter 10-Q 14 NOTE 9. EARNINGS PER SHARE The difference between basic and diluted earnings per share arises from outstanding stock options and performance share awards granted under our Executive and Director Long-Term Incentive Compensation Plans. In accordance with SFAS 128, “Earnings Per Share,” for the nine months ended September30, 2007, 0.1 million options to purchase shares of common stock were excluded from the computation of diluted earnings per share because the option exercise prices were greater than the average market prices, and therefore, their effect would be anti-dilutive (no options were excluded for the quarter ended September 30, 2007). For the quarter and nine months ended September 30, 2006, no options to purchase shares of common stock were excluded from the computation of diluted earnings per share. 2007 2006 Reconciliation of Basic and Diluted Dilutive Dilutive Earnings Per Share Basic Securities Diluted Basic Securities Diluted Millions Except Per Share Amounts For the Quarter Ended September 30, Income from Continuing Operations $16.5 – $16.5 $21.9 – $21.9 Common Shares 28.5 – 28.5 27.8 0.1 27.9 Per Share from Continuing Operations $0.58 – $0.58 $0.78 – $0.78 For the Nine Months Ended September 30, Income from Continuing Operations $65.4 – $65.4 $54.3 – $54.3 Common Shares 28.2 0.1 28.3 27.7 0.1 27.8 Per Share from Continuing Operations $2.31 – $2.31 $1.96 – $1.95 NOTE 10. PENSION AND OTHER POSTRETIREMENT BENEFIT PLANS Postretirement Pension Health and Life Components of Net Periodic Benefit Expense 2007 2006 2007 2006 Millions For the Quarter Ended September 30, Service Cost $1.3 $2.3 $1.2 $1.1 Interest Cost 5.7 5.5 2.1 1.9 Expected Return on Plan Assets (7.7) (7.1) (1.6) (1.4) Amortization of Prior Service Costs 0.2 0.1 – – Amortization of Net Loss 0.8 1.2 0.4 0.4 Amortization of Transition Obligation – – 0.6 0.6 Net Periodic Benefit Expense $0.3 $2.0 $2.7 $2.6 For the Nine Months Ended September 30, Service Cost $3.9 $6.9 $3.1 $3.3 Interest Cost 17.1 16.6 5.8 5.6 Expected Return on Plan Assets (23.0) (21.4) (4.8) (4.2) Amortization of Prior Service Costs 0.5 0.5 – – Amortization of Net Loss 2.4 3.6 0.7 1.3 Amortization of Transition Obligation – (0.1) 1.8 1.8 Net Periodic Benefit Expense $0.9 $6.1 $6.6 $7.8 In 2005, we determined that our postretirement health care plans meet the requirements of the Centers for Medicare and Medicaid Services’ (CMS) regulations and enrolled with the CMS to begin recovering the subsidy. We received our first subsidy payment of $0.3 million in 2007 for 2006 credits. Employer Contributions. For the quarter ended September 30, 2007, no contributions were made to our pension or postretirement health and life plans. For the nine months ended September 30, 2007, no contributions were made to our pension plans and $2.8 million of contributions were made to our postretirement health and life plans. We do not expect to make any additional contributions to fund our pension or postretirement health and life plans in 2007. ALLETE, Inc. 2007 Third Quarter 10-Q 15 NOTE 11.COMMITMENTS, GUARANTEES AND CONTINGENCIES Off-Balance Sheet Arrangements. Square Butte Power Purchase Agreement. Minnesota Power has a power purchase agreement with Square Butte that extends through 2026 (Agreement). It provides a long-term supply of low-cost energy to customers in our electric service territory and enables Minnesota Power to meet power pool reserve requirements. Square Butte, a North Dakota cooperative corporation, owns a 455-MW coal-fired generating unit (Unit) near Center, North Dakota. The Unit is adjacent to a generating unit owned by Minnkota Power, a North Dakota cooperative corporation whose Class A members are also members of Square Butte. Minnkota Power serves as the operator of the Unit and also purchases power from Square Butte. Minnesota Power was entitled to approximately 71 percent of the Unit’s output under the Agreement prior to 2006. Beginning in 2006, Minnkota Power exercised its option to reduce Minnesota Power’s entitlement by approximately 5 percent annually. We received notices from Minnkota Power reducing our output entitlement by approximately 5 percent annually to 60 percent as of January1, 2007, 55 percent on January 1, 2008, and 50 percent on January 1, 2009, and thereafter. Minnkota Power has no further option to reduce Minnesota Power’s entitlement below 50 percent. Minnesota Power is obligated to pay its pro-rata share of Square Butte’s costs based on Minnesota Power’s entitlement to Unit output. Minnesota Power’s payment obligation will be suspended if Square Butte fails to deliver any power, whether produced or purchased, for a period of one year. Square Butte’s fixed costs consist primarily of debt service. At September 30, 2007, Square Butte had total debt outstanding of $323.5 million. Total annual debt service for Square Butte is expected to be approximately $26 million in each of the years 2007 through 2011. Variable operating costs include the price of coal purchased from BNI Coal, our subsidiary, under a long-term contract. Leasing Agreements. BNI Coal is obligated to make lease payments for a dragline totaling $2.8million annually for the lease term which expires in 2027. BNI Coal has the option at the end of the lease term to renew the lease at a fair market rental, to purchase the dragline at fair market value, or to surrender the dragline and pay a $3.0 million termination fee. We lease other properties and equipment under operating lease agreements with terms expiring through 2013. The aggregate amount of minimum lease payments for all operating leases is $8.2 million in 2007, $7.6 million in 2008, $7.0million in 2009, $6.5 million in 2010, $6.0 million in 2011 and $51.2 million thereafter. Coal, Rail and Shipping Contracts. We have three coal supply agreements with various expiration dates ranging from December 2008 to December 2011. We also have rail and shipping agreements for the transportation of all of our coal, with various expiration dates ranging from December 2007 to December 2011. Our minimum annual payment obligations under these coal, rail and shipping agreements are currently $42.1 million in 2007, $16.0 million in 2008, $10.7 million in 2009, $5.3 million in 2010 and $5.4 million in 2011. Our minimum annual payment obligations will increase when annual nominations are made for coal deliveries in future years. Emerging Technology Portfolio. We have investments in emerging technologies through minority investments in venture capital funds structured as limited liability companies, and direct investments in privately-held, start-up companies. We have committed to make additional investments in certain emerging technology venture capital funds. The total future commitment was $1.7million at September30,2007 ($2.5million at December 31, 2006). We do not have plans to make any additional investments beyond this commitment. Environmental Matters. Our businesses are subject to regulation of environmental matters by various federal, state and local authorities. Due to stricter environmental requirements through legislation and/or rulemaking in the future, we anticipate that potential expenditures for environmental matters will be material and will require significant capital investments. We review environmental matters on a quarterly basis. Accruals for environmental matters are recorded when it is probable that a liability has been incurred and the amount of the liability can be reasonably estimated, based on current law and existing technologies. These accruals are adjusted periodically as assessment and remediation efforts progress or as additional technical or legal information becomes available. Accruals for environmental liabilities are included in the balance sheet at undiscounted amounts and exclude claims for recoveries from insurance or other third parties. Costs related to environmental contamination treatment and cleanup are charged to expense unless recoverable in rates from customers. ALLETE, Inc. 2007 Third Quarter 10-Q 16 NOTE 11. COMMITMENTS, GUARANTEES AND CONTINGENCIES (Continued) Environmental Matters. (Continued) MR SWL&P Manufactured Gas Plant. In May 2001, SWL&P received notice from the WDNR that the City of Superior had found soil contamination on property adjoining a former Manufactured Gas Plant (MGP) site owned and operated by SWL&P from 1889 to 1904. A report submitted in 2003 identified some MGP-like chemicals that were found in the soil near the former plant site. The investigation continued through the fall of 2006. The final Phase II report was issued in June 2007, confirming our understanding of the issues involved. The final Phase II Report and Risk Assessment were sent to the WDNR for review in June 2007. Although it is not possible to quantify the potential clean-up cost until the investigation is completed, a $0.5million liability was recorded in December 2003 to address the known areas of contamination. A remediation plan will be developed during the fourth quarter of 2007. The Company has recorded a corresponding dollar amount as a regulatory asset to offset this liability. In May 2005, the PSCW approved the collection through rates of $150,000 of site investigation costs that had been incurred at the time SWL&P filed its 2005 rate request. In December 2006, the PSCW approved the recovery of an additional $186,000 of site investigation costs that were incurred through 2005. ALLETE maintains pollution liability insurance coverage that includes coverage for SWL&P. A claim has been filed with respect to this matter. The insurance carrier has issued a reservation of rights letter and the Company continues to work with the insurer to determine the availability of insurance coverage. EPA Clean Air Interstate Rule and Clean Air Mercury Rule. In March 2005, the EPA announced the final Clean Air Interstate Rule (CAIR) that reduces and permanently caps emissions of SO2 and NOX in the eastern United States. The CAIR includes Minnesota as one of the 28 states it considers as “significantly contributing” to air quality standards non-attainment in other states. The EPA also announced the final Clean Air Mercury Rule (CAMR) that reduces and permanently caps electric utility mercury emissions nationwide. The CAIR and the CAMR regulations have been challenged in the federal court system, which may delay implementation or modify provisions. If the CAMR and the CAIR do go into effect as currently enacted, Minnesota Power expects to be required to: (1) make emissions reductions; (2) purchase mercury, SO2 and NOX allowances through the EPA’s cap-and-trade system; or (3)use a combination of both. Minnesota Power petitioned the EPA to review its CAIR determinations affecting Minnesota. In July 2005, Minnesota Power also filed a Petition for Review with the U.S. Court of Appeals for the District of Columbia Circuit (Court of Appeals). In November 2005, the EPA agreed to reconsider certain aspects of the CAIR, including the Minnesota Power petition addressing emissions applied to air quality modeling used to determine Minnesota’s inclusion in the CAIR region and our claims about inequities in the SO2 allowance methodology. In March 2006, the EPA announced that it would not make any changes to the CAIR as a result of the petitions for reconsideration. Petitions for Review, including Minnesota Power’s, remain pending at the Court of Appeals. If the Petitions for Review filed with the Court of Appeals are successful, we expect to incur significantly lower compliance costs, consistent with the rules applicable to those states determined to not be “significant contributors” to air quality non-attainment as addressed under the CAIR. Resolution of our CAIR Petition for Review with the Court of Appeals is anticipated by late 2008. Community Development District Obligations.Town Center. In March 2005, the Town Center District issued $26.4million of tax-exempt, 6% Capital Improvement Revenue Bonds, Series 2005, which are payable over 31 years (by May 1, 2036). The bond proceeds (less capitalized interest, a debt service reserve fund and cost of issuance) were used to pay for the construction of a portion of the major infrastructure improvements at Town Center. The bonds are payable from and secured by the revenue derived from assessments imposed, levied and collected by the Town Center District. The assessments represent an allocation of the costs of the improvements, including bond financing costs, to the lands within the Town Center District benefiting from the improvements. The assessments are being billed to Town Center landowners beginning in November 2006. To the extent that we still own land at the time of the assessment, in accordance with EITF 91-10, we recognize the cost of our portion of these assessments, based upon our ownership of benefited property. At September 30, 2007, we owned 69 percent of the assessable land in the Town Center District (73 percent at December 31, 2006). ALLETE, Inc. 2007 Third Quarter 10-Q 17 NOTE 11.COMMITMENTS, GUARANTEES AND CONTINGENCIES (Continued) Community Development District Obligations. (Continued) Palm Coast Park. In May 2006, the Palm Coast Park District issued $31.8million of tax-exempt, 5.7% Special Assessment Bonds, Series 2006, which are payable over 31 years (by May 1, 2037). The bond proceeds (less capitalized interest, a debt service reserve fund and cost of issuance) are being used to pay for the construction of the major infrastructure improvements at Palm Coast Park and to mitigate traffic and environmental impacts. The bonds are payable from and secured by the revenue derived from assessments imposed, levied and collected by the Palm Coast Park District. The assessments represent an allocation of the costs of the improvements, including bond financing costs, to the lands within the Palm Coast Park District benefiting from the improvements. The assessments will be billed to Palm Coast Park landowners beginning in November 2007. To the extent that we still own land at the time of the assessment, in accordance with EITF 91-10, we will recognize the cost of our portion of these assessments, based upon our ownership of benefited property. At September 30, 2007, we owned 89 percent of the assessable land in the Palm Coast Park District (97 percent at December 31, 2006). Other. We are involved in litigation arising in the normal course of business. Also in the normal course of business, we are involved in tax, regulatory and other governmental audits, inspections, investigations and other proceedings that involve state and federal taxes, safety, compliance with regulations, rate base and cost of service issues, among other things. While the resolution of such matters could have a material effect on earnings and cash flows in the year of resolution, none of these matters are expected to materially change our present liquidity position or have a material adverse effect on our financial condition. ALLETE, Inc. 2007 Third Quarter 10-Q 18 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our consolidated financial statements, notes to those statements, management, discussion and analysis from the 2006 Form 10-K and the other financial information appearing elsewhere in this report. In addition to historical information, the following discussion and other parts of this Form 10-Q contain forward-looking information that involves risks and uncertainties. Readers are cautioned that forward-looking statements should be read in conjunction with our disclosures in this Form 10-Q under the heading: “Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995” located on page 4 and “Risk Factors” located in Part I, Item 1A, page 24 of our 2006 Form 10-K. The risks and uncertainties described in this Form 10-Q and our 2006 Form 10-K are not the only risks facing our Company. Additional risks and uncertainties that we are not presently aware of, or that we currently consider immaterial, may also affect our business operations. Our business, financial condition or results of operations could suffer if the concerns set forth are realized. EXECUTIVE SUMMARY ALLETE is a diversified company that has provided fundamental products and services since 1906. These include our former operations in the water, paper, telecommunications and automotive industries and the core
